Dear Mr. Vercher:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. On behalf of the South Burbank Crime Prevention and Development District, you have asked for our opinion as to the legality of expending tax dollars on Crime Free Multi-Housing Programs and Crime Prevention Through Environmental Design.
La.R.S. 33:9097.2 provides the following with respect to the South Burbank Crime Prevention and Development District:
 § 9097.2. South Burbank Crime Prevention and Development District
 C. Purpose. The purpose of the district shall be to aid in crime prevention by educating district stakeholders on concepts such as Crime Prevention Through Environmental Design (CPTED) and implementing programs such as or similar to Crime Free Multi-Housing (CFMH) and to operate in cooperation with any blight elimination team established in East Baton Rouge Parish and to add to the security of district residents by providing for an increase in the presence of law enforcement personnel or contracted security personnel in the district.
The specific language of La.R.S. 33:9097.2 gives the South Burbank Crime Prevention and Development District the authority to educate individuals on Crime Prevention Through Environmental Design and implement certain programs such as or similar to the Crime Free Multi-Housing (CFMH).
Accordingly, it is the opinion of this office that the South Burbank Crime Prevention and Development District may expend monies in connection with its stated purpose. Such purpose includes participating in Crime Prevention Through Environmental Design and Crime Free Multi-Housing Programs. *Page 2 
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY:__________________________
  MICHAEL J. VALLAN
  Assistant Attorney General
  JDC/MJV/crt